Kupferman, J. (dissenting in part).
I would affirm for the reasons stated by Surrogate Lambert. (Cf., S & S Hotel Ventures Ltd. Partnership v 777 S. H. Corp., 69 NY2d 437; Ceramco, Inc. v Lee Pharms., 510 F2d 268 [2d Cir 1975].)
Murphy, P. J., Mironas, Kassal and Wallach, JJ., concur; Kupferman, J., dissents in part in an opinion.
Order, Surrogate’s Court, New York County, entered July 17, 1986, modified, on the law and the facts, and in the exercise of discretion, to the extent of granting that part of the Trustee’s motion seeking disqualification of petitioner’s counsel, and, except as so modified, said order is affirmed, without costs and without disbursements. Appeal from order of said court entered on December 5, 1985 is dismissed, as academic, without costs and without disbursements.